FAHY, Senior Circuit Judge,
concurring in Nos. 72-1629, 72-1630, and 72-1631, the Illinois cases, dissenting in No. 72-1628, the California case.
The decision of the Credentials Committee in the California case I think was within the competence of the Committee to make, subject to the will of the Convention. The contention to the contrary is that the action of the Committee deprived the plaintiffs-appellants of “life, liberty or property, without due process of law.” The Committee action, however, would require the California delegation to the Convention to reflect the apparent choice in the primary of the several candidates for whom the people voted, in proportion to the votes the respective candidates received. Such a decision cannot in and of itself be described as a denial of due process of law. Moreover, it is quite consistent with the ongoing reform movement within the Party. It is said, however, that this otherwise quite acceptable result was a deprivation without due process of law, not because the California plan of “winner-take-all” must be accepted because the statute so provides,1 but principally because (1) there was no objection made to the statute by any candidate prior to the primary, (2) there was also evidence *576of its acceptance by Party officials, (3) the California legislature had recently reaffirmed the plan.2 When the matter came before the Credentials Committee, however, that agency of the Party interpreted the reform resolution of the 1968 Convention, together with the guidelines thereafter adopted by the National Committee, to furnish a basis for the decision it rendered apportioning the delegates. Whether or not one agrees with this interpretation, I find in it and in its result no violation of the particular provision of the Constitution upon which appellants rely, or of any other provision of the Constitution. Whatever the political motivations of members of the Committee the action taken is not thereby rendered unconstitutional. I add that in my opinion the action of the Committee should not be overturned merely because it operated retroactively, as any decision of a court or agency usually does. Cf. SEC v. Chenery Corporation, 332 U.S. 194, 203, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). I accordingly would leave the matter for resolution by the Party, soon to meet in Convention, without the court intervening by decree to set aside the action of the Committee.
It does not appear to me that the fairness of the process of electing the President of the United States is endangered either by the action of the Credentials Committee in apportioning the delegation according to the votes for each candidate in the primary, or by the Committee’s interpretation of its authority, stemming primarily from the 1968 Convention, considered with the guide-lines subsequently promulgated by the McGovern-Fraser Commission, and approved by the National Committee. These guide-lines, largely relied upon by the court, provide as follows with respect to their own status:
Because the Commission was created by virtue of actions taken at the 1968 Convention, we believe our legal responsibility extends to that body and that body alone. We view ourselves as the agent of that Convention on all matters related to delegate selection. Unless the 1972 Convention chooses to review any steps the Commission has taken, we regard our Guidelines for delegate selection as binding on the states.
Thus, as it seems to me, the guidelines, in their reference to the 1972 Convention, afford greater latitude to the Credentials Committee in making its recommendations to the Convention than the court permits.

. Our decision in No. 72-1629 supports the action of the Credentials Committee though the Committee did not feel bound by the Illinois statute.


. The extent of any detrimental reliance by the affected candidates upon the California plan seems to me wholly speculative. Moreover, no one acting in a nonpartisan capacity on behalf of the voters in the California primary has sought participation in this litigation to contest the action of the Credentials Committee.